For the facts of these cases reference is made to Youle v.Thomas, 146 Cal. 537, [80 P. 714]. W.E. Youle contested the right of defendant Thomas to purchase the north half of the section for which she had made application and held the certificate of purchase. Albert R. Wilkes in like manner contested her right to purchase the south half. These appellants are the interveners who, as noted in Youle v. Thomas, by leave of court filed complaints in intervention, each claiming as an applicant for the purchase of a forty-acre tract under the acts for the purchase of mineral lands. When the case came on for trial the court on motion dismissed these sixteen complaints in intervention, and the interveners appeal. Youle v. Thomas, above cited, dealt with the right of the intervener Clarke to be heard in the contest between Youle and Thomas. The same proposition that was presented in that case touching the intervener Clarke is here presented in but slightly changed form in regard to these appellants. The reasoning adopted and the conclusion reached in that case are strictly applicable to the present cases. No elaboration of the views expressed in Youle v. Thomas is called for. As under no circumstances would these interveners have been entitled to litigate in the contest between Youle and Thomas, orWilkes v. Thomas, it follows that they were not aggrieved by the orders and judgments dismissing their complaints in intervention, which orders and judgments are therefore affirmed.
Shaw, J., Angellotti, J., McFarland, J., Sloss, J., and Lorigan, J., concurred.
  Rehearing denied. *Page 680